Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 13, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  130017                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  MARGARET ROBERTS,                                                                                   Robert P. Young, Jr.
          Plaintiff-Appellant,                                                                        Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 130017
                                                                   COA: 254503
                                                                   Otsego CC: 02-009968-NO
  COUNTY OF OTSEGO,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 25, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH and KELLY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 13, 2006                      _________________________________________
           s0406                                                              Clerk